Appellant files a request for leave to file a second motion for rehearing. The application was filed in the office of the clerk of this court July 1, 1936, after the court had adjourned for the term. In the case of Curg Burleson v. State, Cause No. 18219 (reported on page 76 of this volume), we handed down an opinion October 14, 1936, following and citing other opinions of this court, holding that such an application was filed too late.
The application for leave to file second motion for rehearing is denied.
Denied. *Page 188